NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 8 and 15 recites a limitation “the inlay comprises at least one of a modulus of elasticity, a shape, a thickness, and a size configured to reduce strain transmitted to the sensor.” However, the limitation is not discussed in the originally filed specification in a persuasive manner. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 11,079,359 B2, to Iannotti et al. (from hereinafter “Iannotti Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of claims from Iannotti patent are similar to the limitations found in the independent claim and the dependent claims of the instant application.
For the purpose of illustration, only Claims 1, 8 and 15 of the instant application is compared with Claims 1, 11, 16 and 21 of the Iannotti patent in the following table (underlining is used to indicate conflicting limitations):
Instant application
Patent No. US  11,079,359 B2
Claim 1, a system comprising: 
a sensor including a sensor bonding layer disposed on a surface of the sensor, wherein the sensor bonding layer is a metallic alloy; 
an inlay comprising a planar outer surface, wherein the inlay may be disposed on a curved surface of a structure; 
a structure bonding layer disposed on the planar outer surface of the inlay, wherein the structure bonding layer is a metallic alloy, 


wherein: the sensor bonding layer is coupled to the structure bonding layer via a metallic joint, and the sensor is configured to sense data of the structure through the metallic joint, the structure bonding layer, and the sensor bonding layer; and 
the inlay comprises at least one of a modulus of elasticity, a shape, a thickness, and a size configured to reduce strain transmitted to the sensor.  

Claim 8, a method comprising: 
depositing an inlay in a recess defined within a surface of a structure, wherein the inlay is a different material than a material of the structure surrounding the inlay; 
disposing a structure bonding layer on an outer surface of the inlay, wherein the structure bonding layer is a metallic alloy; 
disposing a sensor bonding layer on a surface of a non-metallic wafer of a sensor, wherein the sensor bonding layer is a metallic alloy; and 
coupling the structure bonding layer to the sensor bonding layer via a metallic joint, wherein: the sensor is configured to sense data of the structure through the metallic joint, the structure bonding layer, and the sensor bonding layer; and 
the inlay comprises at least one of a modulus of elasticity, a shape, a thickness, and a size configured to reduce strain transmitted to the sensor.  

Claim 15, a structure comprising: 
a curved surface; 
a sensor including a sensor bonding layer disposed on a surface of the sensor, wherein the sensor bonding layer is a metallic alloy; 
an inlay disposed on the curved surface of the structure, wherein the inlay comprises a planar outer surface; and 

a structure bonding layer disposed on the planar outer surface of the inlay, wherein the structure bonding layer is a metallic alloy, 
wherein: the sensor bonding layer is coupled to the structure bonding layer via a metallic joint, and the sensor is configured to sense data of the structure through the metallic joint, the structure bonding layer, and the sensor bonding layer; and 
the inlay comprises at least one of a modulus of elasticity, a shape, a thickness, and a size configured to reduce strain transmitted to the sensor. 
Claim 1, a system comprising: 
an inlay disposed in a recess defined along a surface of a structure, wherein the inlay is a different material than a material of the structure surrounding the inlay; 
a structure bonding layer disposed on an outer surface of the inlay, wherein the structure bonding layer is a metallic alloy; and 
a sensor including a non-metallic wafer and a sensor bonding layer disposed on a surface of the non-metallic wafer, wherein the sensor bonding layer is a metallic alloy; 
wherein the sensor bonding layer is coupled to the structure bonding layer via a metallic joint, and the sensor is configured to sense data of the structure through the metallic joint, the structure bonding layer, and the sensor bonding layer.
Claim 21, the system of claim 16, wherein the metal foam of the inlay has a modulus of elasticity no greater than 100 MPa.

Claim 11, a method comprising: 
depositing an inlay in a recess defined within a surface of a structure, wherein the inlay is a different material than a material of the structure surrounding the inlay; 
disposing a structure bonding layer on an outer surface of the inlay, wherein the structure bonding layer is a metallic alloy; 
disposing a sensor bonding layer on a surface of a non-metallic wafer of a sensor, wherein the sensor bonding layer is a metallic alloy; and 
coupling the structure bonding layer to the sensor bonding layer via a metallic joint, wherein the sensor is configured to sense data of the structure through the metallic joint, the structure bonding layer, and the sensor bonding layer.
Claim 21, the system of claim 16, wherein the metal foam of the inlay has a modulus of elasticity no greater than 100 MPa.

Claim 16, a system comprising: 

a sensor including a sensor bonding layer disposed on a surface of the sensor, wherein the sensor bonding layer is a metallic alloy; 
an inlay disposed on a curved surface of a structure, wherein the inlay comprises a metal foam and has a planar outer surface; and 
a structure bonding layer disposed on the planar outer surface of the inlay, wherein the structure bonding layer is a metallic alloy, 
wherein the sensor bonding layer is coupled to the structure bonding layer via a metallic joint, and the sensor is configured to sense data of the structure through the metallic joint, the structure bonding layer, and the sensor bonding layer.
Claim 21, the system of claim 16, wherein the metal foam of the inlay has a modulus of elasticity no greater than 100 MPa.



Dependent claims correspondence is as follows:
Claims 2, 9 and 16 of the instant application with claim 21 of the Iannotti patent.
Claims 3 and 10 of the instant application with claim 9 of the Iannotti patent.
Claims 4 and 17 of the instant application with claim 17 of the Iannotti patent.
Claim 5 of the instant application with claim 18 of the Iannotti patent.
Claims 6 and 18 of the instant application with claims 8 and 19 of the Iannotti patent.
Claims 7 and 19 of the instant application with claim 20 of the Iannotti patent.
Claim 11 of the instant application with claim 12 of the Iannotti patent.
Claim 12 of the instant application with claim 13 of the Iannotti patent.
Claim 13 of the instant application with claim 14 of the Iannotti patent.

Although the scope of claims of the instant application and claims of the Iannotti patent are very similar, the difference between the present claimed invention and the Iannotti patent is that the instant application discloses the inlay comprises at least one of a modulus of elasticity, a shape, a thickness, and a size configured to reduce strain transmitted to the sensor, while Iannotti patent discloses the inlay is a metal foam and the metal foam of the inlay has a modulus of elasticity no greater than 100 MPa (Claim 21).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Iannotti patent to arrive at the instant invention because the similar elements and method steps are disclosed in both apparatus in order to accomplish the goal of sensor bonding system and method. Further, the metal foam of the inlay of Iannotti patent has a modulus of elasticity no greater than 100 MPa. With is modulus of elasticity, one of ordinary skill in the art may use the inlay foam to reduce strain transmitted to the sensor, which is supported by claim 2 of the instant application, for example.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Kapusta et al. (US 10,432,168 B2) teaches a bonded quartz wafer package includes a first quartz wafer including at least one quartz-based device, a second quartz wafer disposed above the first quartz wafer, and a liquid crystal polymer (LCP) bonding layer disposed in between the first and second quartz wafers that bonds the first and second quartz wafers together (“Abstract”). FIG. 12 is a diagram of a dice bonded quartz wafer package 21 (i.e., a die of the bonded quartz wafer package 10 after dicing) operating as a torque sensor 209 disposed on a shaft 210, in accordance with embodiments of the present disclosure. FIG. 13 is a model 212 of forces impacting the torque sensor 209 and the shaft 210 of FIG. 12, in accordance with embodiments of the present disclosure. FIG. 14 is a graph 214 displaying viscoelastic properties of the LCP bonding layer 20 oppositely matching and counteracting the viscoelastic properties of the die attached adhesive 22. It should be noted that FIGS. 12 and 13 include abbreviations for a spring, denoted by “S,” and for a spring damper, denoted by “SD.” (col.10; lines 38-51).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861